John Hancock Collateral Investment Trust 101 Huntington Avenue Boston, MA 02199 VIA EDGAR July 26, 2011 Securities and Exchange Commission 100 F. Street Washington, DC 20549 RE: John Hancock Collateral Investment Trust File No. 811-22303 Dear Sir/Madam: On behalf of John Hancock Collateral Investment Trust (the "Registrant”) and pursuant to provisions of Rule 17g-1 under the Investment Company Act of 1940, as amended, enclosed are the following documents: A copy of Endorsement No. 10 to Registrant’s Financial Institution Investment Company Asset Protection Bond No. 81906751 issued by Chubb Group of Insurance Companies (the “Bond”) extending the Bond period; and A copy of the resolutions of the Board of Trustees approving the extension of Bond period through September 30, 2011. Please note that premiums have been paid for the period July 15, 2010 through September 30, 2011. Sincerely, /s/ Carolyn M. Flanagan Carolyn M. Flanagan Secretary FEDERAL INSURANCE COMPANY Endorsement No.: 10 Bond Number: 81906751 NAME OF ASSURED: JOHN HANCOCK COLLATERAL INVESTMENT TRUST C/O JOHN EXTENDED BOND PERIOD ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 1. of the DECLARATIONS and substituting the following: ITEM 1. BOND PERIOD: from 12:01 a.m. on July 15, 2010 to 12:01 a.m. on September 30, 2011 This Endorsement applies to loss discovered after 12:01 a.m. on July 15, 2011. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: June 15, 2011 By /s/ Paul Morrisette ICAP Bond Form 17-02-5032 (Ed. 11-02) Authorized Representative John Hancock Collateral Investment Trust (the “Trust”) RESOLVED, that the Board of Trustees, including the Independent Trustees, hereby authorizes, empowers and directs the Officers of the Trust, with the advice of counsel to the Trust, to procure an extension through September 30, 2011 of the Trust’s Fidelity Bond conforming with the requirements of Rule 17g-1 under the 1940 Act, designed to protect the Trust against larceny and embezzlement; FURTHER RESOLVED, that the Board of Trustees, including the Independent Trustees, having given due consideration to all relevant factors, including, but not limited to, (i) the value of the aggregate assets of the Trust to which any covered person may have access, (ii) the types and terms of the arrangements made for the custody and safekeeping of such assets, and (iii) the nature of the securities in the Trust’s portfolios, hereby determines that an extension of the Fidelity Bond through September 30, 2011, is reasonable in form and amount and hereby approves such extension of the Fidelity Bond; FURTHER RESOLVED, that the Board of Trustees, including the Independent Trustees, hereby approves the premium for the extension of the Fidelity Bond, and the payment of such premium by the Trust; and FURTHER RESOLVED, that the Secretary of the Trust or her delegate shall file an amendment to the Fidelity Bond with the SEC and give notices required under paragraph (g) of Rule 17g-1 under the 1940 Act.
